           Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 1 of 26                                 FILED
                                                                                                 2021 Jun-09 PM 03:57
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION


 BRENDA J. BROWN,                                      }
                                                       }
       Plaintiff,                                      }
                                                       }
 v.                                                    }      Case No.: 7:19-cv-01138-RDP
                                                       }
 ANDREW SAUL, Commissioner,                            }
 Social Security Administration,                       }
                                                       }
       Defendant.                                      }


                                  MEMORANDUM OF DECISION

       Plaintiff Brenda Brown1 brings this action pursuant to Section 205(g) of the Social Security

Act (the “Act”), seeking judicial review of the decision of the Commissioner of Social Security

(“Commissioner”) denying her claims for a period of disability and disability insurance benefits

(“DIB”). See also, 42 U.S.C. § 405(g). Based on careful review of the record and briefs submitted

by the parties, the decision of the Commissioner is due to be affirmed.

I.     Proceedings Below

       On January 19, 2017, Plaintiff filed a Title II application for a period of disability and DIB,

alleging disability beginning December 2, 2016. (Tr. 223-226). Plaintiff’s initial claim was denied

on April 27, 2017. (Tr. 137-138, 146-150). Plaintiff requested a hearing to contest the denial. (Tr.

153-154). Plaintiff’s request was granted and a video conference was held July 25, 2018 before

ALJ Mary E. Helmer. (Tr. 69-99). Plaintiff, her attorney, and a vocational expert (“VE”) attended

the video hearing. (Id.). The ALJ affirmed denial of benefits in a decision dated October 30, 2018.

(Tr. 50-68). After the Appeals Council denied Plaintiff’s request for review on June 17, 2019, that


       1
           Plaintiff was formerly known as Brenda McKanney.
         Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 2 of 26




decision became the final decision of the Commissioner and therefore a proper subject of this

court’s review. (Tr. 1-6). See 42 U.S.C. § 405(g).

II.    Facts

       Plaintiff was 45 years old when she filed for disability benefits. (Tr. 238). She claims she

is disabled due to her rheumatoid arthritis (“RA”), osteoarthritis (“OA”), anxiety and depression,

migraines, neuropathy, and endometriosis. (Tr. 69-99, 121-122, 137, 243, 253). She also complains

of chronic back pain and ADHD. (Tr. 69-99). Plaintiff speaks English, has a high school education

(plus some college), and last worked December 2, 2016. (Tr. 242-245, 255-262).

       Plaintiff has worked at various jobs since the age of 16. (Tr. 227-228, 255-262, 301-303).

And, from 2008 to 2016, she maintained nearly constant employment, frequently working more

than one job. (Id.). Beginning in 1999, Plaintiff started working for Tuscaloosa City Schools as a

special education paraprofessional. (Tr. 100-106, 227-228, 255-262, 301-303). Between 2001 and

2002, her position became full-time, and Plaintiff continued to work in that role until October

2014. (Id.). Plaintiff held three part-time jobs that overlapped with this period of full-time

employment: home health aide/caregiver with Always There In-Home Care (from August 2006 to

June 2015), group home staff with Petra, Inc. (from September 2008 to February 2009), and

behavioral assistant at the Arts ‘n Autism Special Education School (from August 2009 to April

2015). (Id.). As Plaintiff’s condition began to worsen in 2014, she transitioned into a part-time

substitute teacher role with Tuscaloosa City Schools (from May 2015 to October 2016), and

worked full-time at the Brewer Porch Children’s Center (from August 2015 to September 2016),

where she provided mental health support to clients. (Tr. 103, 112, 255-262, 301-303). In

November and December 2016, Plaintiff worked briefly as a shuttle driver for Rail and Road and




                                                2
             Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 3 of 26




in retail and customer service for Reeds Jewelers. (Tr. 255-262). Since Plaintiff’s purported onset

date of December 2, 2016, Plaintiff has not worked, nor applied for any jobs. (Tr. 74).

         Plaintiff stated she is “always in pain” and stated she does whatever she can to relieve it.

(Tr. 85). In the one-story house where she lives with her brother, she “spend[s] 5-6 hours in bed

[daily] due to pain [and] fatigue” and is constantly adjusting because of that. (Tr. 74, 84-85, 89-

90, 263). Plaintiff describes an average day as going from the “bed to the recliner and going from

the recliner to the bed,” doctor appointments, and basic self-care in between. (Tr. 84, 92). Plaintiff

alleges pain affects her sleep, and sometimes she goes “several nights at a time without sleep –

tossing/turning in pain and coping with feelings of anxiety and stress.” (Tr. 85, 264). Plaintiff can

take showers, dress, use the bathroom, prepare meals, drive, and shop without assistance (usually

once or twice per month). (Tr. 74, 83, 264-266). Plaintiff typically leaves home only for necessities

and medical appointments. (Tr. 268). While at home, Plaintiff does only minor household chores

because bending or twisting certain ways exacerbates her pain. (Tr. 85, 265-66). Plaintiff’s sister-

in-law helps with most household chores, including all “manual stuff,” “hard cleaning,” and lifting.

(Tr. 85, 265-266, 271-278).

         Plaintiff’s primary disabling condition is RA, with symptoms first developing in her

teenage years, as early as 1988.2 (Tr. 75, 100-106, 377-379, 546-550). Plaintiff states her “quality

of life is just not what it would be if I did not have the RA.” (Tr. 78). To treat her RA, she is

prescribed Prednisone, Plaquenil, Mobic, Norco, a Lidocaine Patch and undergoes a Remicade

Infusion every eight weeks. (Tr. 300). However, even with medication, Plaintiff claims she has


         2
           Sometime between 1988 and 1991, Plaintiff’s diagnosis was changed from Lupus (or SLE) to RA, and in a
previous application the SSA awarded Plaintiff a period of disability and DIB due to her RA with an established onset
date of April 1, 1991. (Tr. 75, 100-106, 377-379, 546-550). This finding of disability was upheld as recently as April
7, 2004, according to a Report of Continuing Disability Interview. (Tr. 100-106). However, Plaintiff ceased receiving
these benefits “sometime in 2003 or 2004” due to her ability to perform and engage in substantial gainful activity
during 2001 and subsequent years. (Id.).


                                                          3
            Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 4 of 26




constant “pain all over” and fatigue that “basically makes life unbearable.” (Tr. 77). Plaintiff’s RA

causes constant joint swelling, and some joints feel better on some days but swelling in her knees

(particularly her left knee) is constant. (Tr. 78). Plaintiff underwent a right hip replacement in 2001

associated with her RA (Tr. 103, 482, 547, 590, 674), and will likely need full replacement of her

left knee (and potentially her right knee) in the future. (Tr. 103, 530-546). Plaintiff also complains

of toe and hand deformities caused by the RA, which has affected her strength and “makes it very

difficult” to grip and pick up items. (Tr. 77, 88).

        Plaintiff is treated for her RA primarily by Dr. Henry Townsend of Rheumatology

Associates, whose records span from 2013 to 2018. (Tr. 321-385, 503-525, 583-586, 635-653).

Additionally, Plaintiff’s primary care physician, Dr. Herman Fritz at the University of Alabama

Medical Center (“UMC”),3 has monitored and treated Plaintiff’s RA in conjunction with Dr.

Townsend. Dr. Fritz’s records consistently note RA as one of Plaintiff’s “chronic” conditions in

records between 2013 and 2018. (Tr. 390-470, 654-687). Since 2013, Dr. Townsend has

administered routine Remicade infusions to Plaintiff at eight-week intervals to treat her RA. (Tr.

114, 321-385, 503-525, 583-586, 635-653). At Plaintiff’s initial visit, Dr. Townsend noted in his

physical exam for the upper extremity:

        Mild soft tissue swelling of the wrists bilaterally, right greater than left. Moderate
        ulnar deviation of the MCP joints bilaterally, right greater than left. Mild tenderness
        of the wrists, CMP and PIP joints bilaterally. Good handgrip strength. Moderately
        reduced range of motion of the wrist. Elbows with full painless range of motion.
        Shoulders with full range of motion with mild crepitus and tenderness of the right
        shoulder.

(Tr. 378). Also during this visit, Dr. Townsend noted for Plaintiff’s lower extremity: “Hips, knees,

ankles and feet with good range of motion and no tenderness with motion or palpation.” (Id.).



        3
         Plaintiff would occasionally have appointments with medical professionals at UMC other than Dr. Fritz;
however, Dr. Fritz remained Plaintiff’s primary care physician throughout all UMC records. (Tr. 390-470, 654-687).

                                                        4
             Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 5 of 26




Plaintiff’s gait and stance were noted to be within normal limits. (Id.). Neurologically, strength

was 5/5 proximally and distally in the upper and lower extremities bilaterally. (Id.). These findings

are largely consistent with treatment records through 2016, with occasional notes of varying levels

of swelling, stiffness, tenderness or pain (particularly, increased knee pain). (Tr. 321-385). During

this period, Dr. Townsend consistently noted Plaintiff “has done well with stable joint symptoms,”

“activities of daily living are carried out with minimal difficulty,” tolerated medication well, and

did not complain of any infusion side effects. (Id.). However, beginning in January 2017, Plaintiff

began to complain of increasing and worsening knee pain, particularly in her left knee 4 (Tr. 503-

525, 635-653), which reached a “break-though” level in March 2017.5 (Tr. 510-512, 522-523).

         Though Plaintiff’s complaints persisted throughout 2017, the records also note that

Plaintiff continually reported improved symptoms after each injection. (Tr. 503-525, 635-653). In

May 2017, Plaintiff stated she was doing “fine” (Tr. 520), in June 2017 that she was “doing ok”

(Tr. 518), and in October 2017 that she was doing “pretty well.” (Tr. 650). In December 2017, Dr.

Townsend noted, “Plaintiff reports her RA has been doing well since last visit with no significant

join pain, stiffness, or swelling.” (Tr. 637-640). Plaintiff also stated she was going to lose her

insurance coverage at the end of the month, and the entry indicates she was “in communication

with office billing staff to help with options.” (Id.). And, in 2017, Dr. Townsend referred Plaintiff

to Dr. Wayne McGough of Andrews Sports Medicine and Orthopaedic Center6 for assessment and

consultation regarding left knee arthroscopy. (Tr. 504-509, 516-521, 641-643, 652-653).


         4
          On this date, Plaintiff also complained of hip and shoulder pain, as well as pain and occasional paresthesia
in her feet. (Tr. 513-515). Paresthesia is commonly known as the temporary feeling of “pins and needles.” See
https://www.healthline.com/health/paresthesia. However, the record does not indicate complaints apart from knee pain
were persistent. (Tr. 503-525, 635-653).
         5
             On this date, Plaintiff also complained her pain and anxiety were affecting her sleep. (Tr. 510-512).
         6
           Dr. McGough treated Plaintiff in September 2017 and diagnosed her with left knee end-stage varus primary
osteoarthritis. (Tr. 530-546). He ordered Plaintiff to undergo an MRI and gave her a knee brace, and although he noted

                                                             5
          Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 6 of 26




        Plaintiff complained of increasing and worsening knee pain in February and April 2018,

and she reported improved symptoms after each injection. (Tr. 644-647). In February 2018,

Plaintiff stated, “I am still trying to figure out my life,” and in April 2018, Plaintiff stated she was

“doing well,” and “still working on my disability paper work.” (Tr. 644-647). In February 2018,

Dr. Townsend filled out a “Clinical Assessment of Pain” form at the request of Plaintiff’s attorney.

(Tr. 583-586). This “check the box” style form included the following judgments by Dr. Townsend

as to the pain related to Plaintiff’s condition:

        (1) pain is present to such an extent as to be distracting to adequate performance of
        daily activities and/or work, (2) [physical activity will result in] increase of pain to
        such an extent that bed rest and/or medication is necessary, (3) significant side
        effects [of prescribed medications] can be expected, which may limit the
        effectiveness of work duties or the performance of everyday tasks, (4) patient will
        be totally restricted and thus unable to function at a productive level at work [due
        to pain], (5) little improvement is expected in this case and the pain is likely to
        worsen with time, and (6) treatments [for pain] have had no appreciable effect or
        have only briefly altered the level of pain this patient experiences

(Id.). (quotations omitted).

        Plaintiff also suffers from anxiety and depression, which in tandem, she considers her

second most severe problem. (Tr. 79). Plaintiff first experienced these conditions in 2001, when

she had a nervous breakdown, and she has been on various forms and dosages of anti-depressant

medication ever since. (Id.). Since at least 2013, Plaintiff has been prescribed Lexapro and Xanax

by Dr. Fritz. (Tr. 390-470, 587-634, 654-687). Plaintiff reports that the medication is generally

unhelpful, and even with it, she has two or three panic attacks per month (with each attack lasting

“no more than a few minutes”) and episodes of unexplained crying and feelings of being

withdrawn. (Tr. 79-80).



“the most definitive long-term treatment will be a total knee arthroplasty,” he initially suggested nonoperative
treatment. (Id.).


                                                       6
         Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 7 of 26




        There are treatment records as early as May 2013 related to Plaintiff’s anxiety and

depression and those continue through May 2018. (Tr. 390-470, 587-634, 654-687, 699-710). In

Dr. Fritz’s earliest treatment record, “Anxiety state” is listed as a chronic condition and was so

listed in each of the 14 treatment records through December 2017. (Tr. 390-470, 654-687). From

May 2013 to October 2016, Dr. Fritz noted varying levels of anxiety, but generally affirmed the

“continuation of initial symptoms.” (Id.). However, in October 2016, Plaintiff’s depression

worsened, and screening indicated severe depression and a potential diagnosis of Major Depressive

Disorder. (Id.). Plaintiff’s anti-depressant medication dosage was increased, and she was referred

to a clinical psychologist. (Id.).

        Plaintiff’s initial consult with Dr. Emily Lazenby of Psychiatry South occurred in April

2017. (Tr. 587-634). Dr. Lazenby’s assessment was that Plaintiff suffered from generalized anxiety

disorder (“GAD”) and moderate/major recurrent depression (“MDD”). (Id.). Records from the

initial consult indicate that Plaintiff thought prescribed medication was helpful and wished to

continue using them. (Id.). Plaintiff’s treatment plan included instructions to continue taking her

medications, continue with therapy, and take advantage of psychiatric follow-up appointments.

(Id.). Approximately every two weeks, Plaintiff attended therapy sessions through April 2018.

(Id.). While these sessions yielded some positive results, in general, Plaintiff’s complaints of

depressed mood, anxiousness, and struggles with physical pain persisted. (Tr. 587-634, 699-710).

In July 2017, “panic disorder” was added to the list of Plaintiff’s conditions. (Id.). Plaintiff’s

reports of panic attacks were variable from month to month, but she reported that her symptoms

were manageable through as-needed use of Alprazolam. (Id.). In October 2017, ADD/ADHD was

also added to Plaintiff’s list of conditions. (Id.). Plaintiff was prescribed Vyvanse for treatment,

which she indicated helped her manage her symptoms. (Id.). The most recent psychiatric



                                                 7
         Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 8 of 26




evaluation, dated April 30, 2018, noted Plaintiff’s GAD, ADHD, and panic disorder were all

stable, though Plaintiff still suffered from some residual MDD symptoms. (Id.).

        Plaintiff reported her third most severe condition was migraine headaches. (Tr. 80).

Although her migraines only occurred “every other week or so,” she claimed that when they did

occur, they were severe and typically lasted “a few days.” (Tr. 80-81). Plaintiff was treated for her

migraines both by Dr. Fritz and Dr. Thomas Patton of Alabama Neurology & Sleep Medicine

beginning in 2010. (Tr. 390-470, 552-582, 654-687). Plaintiff was first treated by Dr. Patton in

July 2010, after reporting several severe migraines on a weekly basis. (Tr. 552-582). At the initial

appointment, Dr. Patton diagnosed Plaintiff with a migraine variant, ordered a brain MRI, and

prescribed Topamax. (Id.). Plaintiff underwent a brain MRI later in July 2010, which revealed

nonspecific mild to moderate supratentorial white matter disease, but otherwise indicated normal

results. (Id.). In both October 2010 and February 2011, Dr. Patton noted minimal progression in

Plaintiff’s condition, but continued to prescribe Topamax and ordered a second brain MRI. (Id.).

This second MRI indicated no acute abnormality nor interval changes from the previous MRI.

(Id.). Plaintiff did not return to Dr. Patton until April 2017. (Id.). But in the interim, she complained

of experiencing migraines to varying degrees and Topamax was continuously prescribed

throughout the 14 UMC treatment entries from 2013 to 2017. (Tr. 390-470, 654-687). When

Plaintiff resumed treatment with Dr. Patton in April 2017, he noted Topamax “helps mildly,” but

that Plaintiff’s migraines had persisted. (Tr. 552-582). In April, August, and December 2017, Dr.

Patton increased Plaintiff’s Topamax dosage in an effort to combat her migraines; however, as of

the final record from December 2017, Plaintiff reported that her migraines remained painful and

frequent. (Id.).




                                                   8
          Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 9 of 26




         Plaintiff states that her neuropathy was diagnosed in 2016 and it caused her to suffer “really

bad burning and pain in [her] feet.” (Tr. 83). Plaintiff stated that she could walk for “maybe…ten

minutes at most,” and “standing for ten minutes…would be pushing it.” (Tr. 84). Plaintiff’s

medical records indicate she first sought care from UMC with complaints of neuropathy in January

2017. (Tr. 390-470, 654-687). Plaintiff similarly discussed this with Dr. Townsend during the same

month, and he noted Plaintiff’s complaints of paresthesia in her feet – particularly while standing

and walking. (Tr. 503-525). Both the UMC records and those of Dr. Townsend are void of any

additional complaints of neuropathy before or after January 2017. (Tr. 321-385, 390-470, 503-525,

583-586, 635-687). However, Dr. Patton evaluated Plaintiff for similar complaints of numbness in

April, August, and December 2017. (Tr. 552-582). Dr. Patton diagnosed Plaintiff with

Lumbosacral Radiculopathy as early as October 2010 following the results of a July 2010 lumbar

MRI.7 (Id.).

         In connection with her benefits application, Plaintiff underwent evaluations with consultive

examiners Dr. Nathan Hewlett, Dr. Kathleen Ronan, and Dr. John Goff. (Tr. 473-486, 546-550).

Dr. Hewlett performed an in-person consultative physical examination in March 2017. (Tr. 473-

479). Prior to the examination, Dr. Hewlett reviewed Plaintiff’s medical records and upon

examination, diagnosed Plaintiff with RA, neuropathy, and depression/anxiety. (Id.). Notable

objective findings included: ulnar deviation of the bilateral upper extremity digits with swan neck

deformities of the fingers, crepitus in the left knee, limited range of motion of the lumbar spine

and bilateral wrists, walking with antalgic gait with a left-sided limp, a positive supine straight leg



          7
             Results of this MRI indicated that at L5-S1 there is Grade 1 anterolisthesis related to severe facet
degenerative change. This is not significantly changed since 08/01/2001 except for a new l mm synovial cyst from the
right facet joint, causing moderate right lateral recess narrowing with probable impingement of the right S1 nerve root.
There is a disc bulge and facet degenerative change on the left causing mild lateral recess narrowing without
convincing evidence of impingement. (Tr. 576). The results of this MRI were largely unchanged as compared to a
previous scan in August 2008. (Id.).

                                                           9
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 10 of 26




test with pain (and negative test seated), but 4/5 strength throughout upper and lower extremities

and no major concerns with grip strength. (Id.). Dr. Hewlett further noted Plaintiff entered and

exited the room without difficulty, sat comfortably during the examination, got on and off the table

on her own and removed and replaced her shoes independently. (Id.). Dr. Hewlett recommended

no limitation on sitting, but a six-hour maximum for standing and walking, limited Plaintiff’s

lift/carry/push/pull capacity to 20 pounds occasionally and 14 pounds frequently, noted minor

limitations for fine/gross manipulative activities and postural activities, found no limitations on

hearing, traveling, speaking, working with chemicals or temperature extremes, but indicated there

were limitations on working with heavy machinery and at unprotected heights. (Id.). All limitations

were justified by limited range of motion in the lumbar spine and bilateral wrists, antalgic gait or

ulnar deviation of the digits/swan neck deformities. (Id.)

       Dr. Kathleen Ronan performed an in-person consultative psychological evaluation of

Plaintiff on March 29, 2017. (Tr. 480-486). Prior to the examination, Dr. Ronan reviewed

Plaintiff’s medical records. (Id.). Her diagnostic impression of Plaintiff was she appeared to have

anxiety and depression; maybe a pain disorder but further medical evaluation or documentation

was needed to determine this; seemed to be a worrier, and although rather exacting and proper,

there was not enough to diagnose a personality disorder. (Tr. 485). Plaintiff did “move, wince and

shift as if in pain” during the evaluation, and Dr. Ronan indicated this pain may cause thought

process, attention, and concentration variability. (Tr. 484). However, Dr. Ronan stated definitively

that Plaintiff did not have ADHD. (Id.). In Dr. Ronan’s opinion, Plaintiff could carry out both

simple and complex instructions, but might struggle to recall them after 15 to 30 minutes; she

could have mild trouble communicating with co-workers because of her conditions; and would

likely have severe trouble managing work related stress. (Tr. 486). Dr. Ronan noted Plaintiff “is



                                                10
             Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 11 of 26




in need of psychiatric referral to better address ongoing depression and anxiety, referral for

individual therapy, and referral for pain evaluation and/or pain management.” (Id.). If received,

Dr. Ronan believed Plaintiff’s “prognosis is fair for improvement” in connection with her anxiety

and depression, assuming proper treatment (including therapy) in the next 12 months. (Id.).

         Dr. John Goff also performed an in-person consultative phycological evaluation of Plaintiff

on September 18, 2017. (Tr. 546-550). Dr. Goff concluded Plaintiff suffered from ADHD,

Atypical Major Depressive Disorder and Pain Disorder.8 (Id.). Dr. Goff noted Plaintiff “moved

about” during the evaluation, which he attributed to his observations of Plaintiff’s pain. (Id.). After

a battery of tests, Dr. Goff found Plaintiff’s processing speed score very low, possibly an indication

of problems with attention but more likely related to discomfort in her hands. (Id.). The results

also “suggest[] a person who is reporting marked distress with particular concern over her physical

functioning.” (Tr. 549). Dr. Goff also noted Plaintiff’s physical conditions “may have left her

tense, unhappy and [with] an impaired ability to concentrate or to perform in important life tasks.”

(Id.).

III.     ALJ Decision

         Disability under the Act is evaluated by a five-step sequential evaluation. 20 C.F.R. §

404.1520. First, the ALJ determines whether the claimant is engaging in substantial gainful

activity (“SGA”). 20 C.F.R. § 404.1520(a)(4)(i). SGA may consist of “substantial work activity,”

which is work activity involving significant physical or mental activities, and/or “gainful work

activity,” which is work usually done for pay or profit. 20 C.F.R. § 404.1572(a-b). If an individual

engages in SGA, the claimant is not considered disabled. 20 C.F.R. § 404.1520(b).



         8
          More specifically, Dr. Goff classified Plaintiff’s Pain Disorder as “Single Episode Continuous Pain Disorder
with Psychological Features and associated with a General Medical Condition.” (Tr. 550). The referenced general
medical condition is Plaintiff’s RA.

                                                         11
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 12 of 26




       Second, the ALJ determines whether the claimant has a medically determinable

impairment that is “severe” or a combination of medical impairments that are “severe.” 20 C.F.R.

404.1520(c). An impairment is “severe” if it significantly limits the claimant’s ability to perform

basic work activities. Id. See also, 20 C.F.R. § 404.1520(a)(4)(ii). Absent a severe impairment, a

claimant is not considered disabled. 20 C.F.R. § 404.1520(a)(4)(ii).

       Third, the ALJ determines whether the claimant’s impairment or combination of

impairments is of a severity to meet the criteria listed in 20 C.F.R. § 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926. If such

criteria are met, and the criteria satisfies the duration requirement listed in 20 C.F.R. § 404.1509,

the claimant is found to be disabled. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant does not fulfill

the requirements necessary to be declared disabled under the third step, the ALJ may still find

disability under the next two steps of the analysis.

       Before proceeding to step four, the ALJ determines the claimant’s residual functional

capacity (“RFC”), which refers to the claimant’s ability to do physical and mental work activities

despite the limitations of the impairment(s). 20 C.F.R. § 404.1520(e). An RFC determination is

based upon all the relevant medical and other evidence contained in the case file. Id. See 20 C.F.R.

§ 404.1545. Using the RFC assessment, the ALJ proceeds to step four, determining whether the

claimant has the necessary RFC to perform past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If

the claimant can still do past relevant work, the claimant is not considered disabled. Id.

       If a claimant is unable to perform past relevant work, the analysis proceeds to step five,

where the ALJ again uses the RFC assessment, along with considerations of the claimant’s age,

education and work experience, to determine whether the claimant can make adjustments to

perform other commensurate work. 20 C.F.R. § 404.1520(a)(4)(v). If the ALJ determines the



                                                  12
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 13 of 26




claimant is able to make adjustments and do other work, she is not disabled. Id. In order to support

a finding of not disabled at this step, the burden of proof shifts to the ALJ to prove the existence,

in significant numbers, of jobs in the national economy that the claimant can perform. 20 C.F.R.

§§ 404.1520(g), 404.1560(c).

       Here at step one, the ALJ determined Plaintiff had not engaged in SGA since December 2,

2016, her alleged onset date of disability. (Tr. 50-68). At step two, the ALJ determined Plaintiff

suffered from several impairments: RA, depression, anxiety, OA of the left knee, hip replacement,

degenerative facet changes of the lumbar spine, and migraine headaches. (Id.).

       At step three, the ALJ determined Plaintiff did not have an impairment or combination of

impairments that meet or medically equal the listings of 20 C.F.R. § 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926. (Id.). As to

Plaintiff’s physical impairments (those associated with RA, OA and hip replacement), the ALJ

determined those impairments did not meet or medically equal the listings or 1.02 (for major

dysfunction of joint(s), 1.03 (for reconstructive surgery or surgical arthrodesis of a major weight-

bearing joint), or 14.09 (for inflammatory arthritis). (Id.). In reaching this conclusion, the ALJ

pointed to Plaintiff’s ability to effectively ambulate and perform fine and gross motor movements

in each upper extremity. (Id.). As to Plaintiff’s spinal impairment (degenerative facet changes of

the lumbar spine), the ALJ determined the condition did not meet or medically equal the listing

for 1.04 (disorders of the spine). (Id.). In reaching this conclusion, the ALJ noted Plaintiff does not

have a positive straight leg raise test (both sitting and supine), and there is no evidence of spinal

arachnoiditis or lumbar spinal stenosis resulting in psuedoclaudication. (Id.).

       As to mental impairments, the ALJ determined Plaintiff’s conditions (depression and

anxiety) did not meet the listing of 12.04 (depressive, bipolar and related disorders) or 12.06



                                                  13
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 14 of 26




(anxiety and obsessive-compulsive disorders), and the Paragraph B criteria were unsatisfied. (Id.).

Although the ALJ noted moderate limitations in understanding, remembering or applying

information, mild limitations in interacting with others, moderate limitations in ability to

concentrate, persist or maintain pace, and moderate limitations in adaption and management of

self, she determined Paragraph B criteria was unsatisfied because Plaintiff’s impairments do not

satisfy at least two of the “marked” limitations or one “extreme” limitation. (Id.).

       The ALJ determined Plaintiff had the RFC to:

       perform a range of light work, with no more than occasional pushing or pulling of
       arm controls, no operation of foot controls; no more than occasional climbing ramps
       and stairs; never climbing ladders, ropes scaffolds; never kneeling, crouching,
       crawling; frequent use of the hands bilaterally for gross and fine manipulation,
       avoid concentrated exposure to extreme cold and extreme humidity; avoid all
       exposure to excessive vibration, unprotected heights, and hazardous machinery;
       limited to unskilled work or the ability to attend and concentrate for 2 hour periods,
       few if any work place changes, ability to make simple work related decisions, work
       should be goal oriented and is precluded from production pace or assembly line
       paced work, work that can be around coworkers throughout the day but with only
       occasional interaction with coworkers, stand and walking is limited to no more than
       four hours, sitting up to six hours per day

(Tr. 58). Based upon this finding, the ALJ determined Plaintiff was unable to perform any past

relevant work. (Tr. 62).

       Considering Plaintiff’s RFC, age, work experience and education, the ALJ determined

several jobs exist in the national economy that Plaintiff could perform currently and/or could make

successful adjustments to perform. (Tr. 63). Relying upon the expert testimony of the VE, the ALJ

determined Plaintiff could work as a hand packager, small parts assembler, or a laundry folder.

The ALJ further determined the VE’s testimony was consistent with the Dictionary of

Occupational Titles (“DOT”). (Id.). Based upon this evidence, the ALJ determined Plaintiff was

“not disabled” within the framework of the Act. (Tr. 64).




                                                 14
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 15 of 26




IV.     Plaintiff’s Argument for Remand or Reversal

        Plaintiff argues that substantial evidence does not support the ALJ’s findings, and that the

ALJ committed reversible error by failing to properly evaluate the opinion evidence of Dr.

Townsend, Dr. Hewlett, Dr. Ronan, and Dr. Goff. (Doc. # 9 at 6). Further, Plaintiff argues the

ALJ did not properly evaluate the evidence at step five because “the ALJ failed to identify and

resolve conflicts between the VE testimony and the DOT,” thereby breaching her duty to develop

a full and fair record. (Doc. # 11 at 7).

V.      Standard of Review

        The only issues before this court are whether the record reveals substantial evidence to

sustain the ALJ’s decision, see 42 U.S.C. § 405(g); Walden v. Schweiker, 672 F.2d 835, 838 (11th

Cir. 1982), and whether the correct legal standards were applied. See Lamb v. Bowen, 847 F.2d

698, 701 (11th Cir. 1988); Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Title 42 U.S.C.

§ 405(g) mandates that the Commissioner’s findings are conclusive if supported by “substantial

evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Substantial evidence falls

somewhere between a scintilla and a preponderance of evidence; “[i]t is such relevant evidence as

a reasonable person would accept as adequate to support a conclusion.” Martin, 894 F.2d at 1529

(quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)) (other citations omitted).

If supported by substantial evidence, the Commissioner’s factual findings must be affirmed even

if the evidence preponderates against the Commissioner’s findings. See Martin, 894 F.2d at 1529.

While the court acknowledges that judicial review of the ALJ’s findings is limited in scope, the

court also notes that review “does not yield automatic affirmance.” Lamb, 847 F.2d at 701.

        The district court may not reconsider the facts, reevaluate the evidence, or substitute its

judgment for that of the Commissioner; instead, it must review the final decision as a whole and



                                                15
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 16 of 26




determine if the decision is reasonable and supported by substantial evidence. See Id. (citing

Bloodsworth, 703 F.2d at 1239).

VI.    Discussion

       Plaintiff first argues the ALJ failed to properly evaluate the opinions of Dr. Townsend, Dr.

Hewlett, Dr. Ronan, and Dr. Goff. (Docs. # 9, 11). Plaintiff argues that if these opinions

(particularly, Dr. Townsend’s) had been given proper weight, substantial evidence does not

support the denial of benefits. Second, Plaintiff argues the ALJ erred at step five. The court

addresses Plaintiff’s arguments below.

       A.      The Opinion of Dr. Townsend was Properly Evaluated by the ALJ

       Plaintiff first (and primarily) argues the ALJ failed to give proper consideration to an

opinion of Dr. Townsend, Plaintiff’s treating Rheumatologist, that was provided on a check-the-

box form. (Doc. # 9 at 7-10; Doc. # 11 at 1-6) (Tr. 321-385, 503-525, 583-586, 635-653). Plaintiff

argues that the ALJ’s decision to assign little weight to that opinion was “not supported by the

objective evidence … and offering a sampling of cherry-picked record citations to support her

conclusion.” (Doc. # 9 at 8). Rather, Plaintiff argues Dr. Townsend’s opinion should have been

assigned controlling weight, and that the ALJ’s failure to do so was in error and inconsistent with

the pertinent regulations. See 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2). (Id.). That is,

Plaintiff contends that “[i]f the ALJ followed the regulations and gave proper consideration to Dr.

Townsend’s opinion, there simply is not substantial evidence supporting the Commissioner’s

decision.” (Doc. # 11 at 3). As a result of this failure, Plaintiff contends she should be found

disabled. (Doc. # 9 at 8). The court disagrees.

       The regulations promulgated under the Social Security Act establish the standard for

evaluating medical opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927. Regardless of source,



                                                  16
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 17 of 26




the Commissioner “will evaluate every medical opinion” received. 20 C.F.R. §§ 404.1527(c),

416.927(c). However, not all medical opinions and sources are equivalent. Medical source

opinions from treating sources are generally entitled to greater weight, “since these sources are

likely to be the medical professional most able to provide a detailed, longitudinal picture of your

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations.”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

       As a general rule, the opinion of a treating source is typically given “controlling weight”

when supported by the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). However, in the

Eleventh Circuit, “controlling weight” need not be given to a treating physician’s opinion, if there

is “good cause” shown for rejecting it. Stewart v. Comm’r of the SSA, 746 Fed. App’x. 851, 854

(11th Cir. 2018). See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (“testimony of a

treating physician must be given substantial or considerable weight unless ‘good cause’ is shown

to the contrary”) (citations omitted). See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). An ALJ that

discredits or assigns less weight to a treating source’s opinion for good cause “must state reasons

for doing so with particularity, and the failure to do so is reversible error.” Stewart, 746 Fed. App’x.

at 855 (citations omitted). Such “good cause” may exist when a treating source’s opinion is not

“bolstered by the evidence,” “where the evidence support[s] a contrary finding,” or when “opinions

[are] conclusory or inconsistent with [the source’s] own medical records.” Lewis, 125 F.3d at 1440.

So long as a specific justification is provided, it is not this court’s role to “second guess the ALJ

about the weight the treating physician’s opinion deserves.” Hunter v. SSA, 808 F.3d 818, 823

(11th Cir. 2015).




                                                  17
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 18 of 26




       Further, certain medical source opinions are reserved for the Commissioner, such that they

do not constitute medical opinions nor receive any heightened weight. See 20 C.F.R. §§

404.1527(d), 416.927(d). This includes opinions “that would direct the determination or decision

of disability,” as well as assessment of RFC and application of vocational factors. Id.

       As Plaintiff’s treating Rheumatologist, Dr. Townsend’s opinion would typically be given

controlling (or at least substantial) weight. See 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2).

However, the ALJ determined there was “good cause” to discredit Dr. Townsend’s opinion,

particularly those stated in the Clinical Assessment of Pain Form, because these opinions were

unsupported by the objective evidence and Plaintiff’s own treatment records. (Tr. 59-60).

       The Clinical Assessment of Pain Form is a check-the-box styled form dated February 6,

2018, which was submitted at the request of Plaintiff’s attorney. (Tr. 583-586). It includes the

following judgments by Dr. Townsend as to Plaintiff’s condition and pain:

       (1) pain is present to such an extent as to be distracting to adequate performance of
       daily activities and/or work, (2) [physical activity will result in] increase of pain to
       such an extent that bed rest and/or medication is necessary, (3) significant side
       effects [of prescribed medications] can be expected, which may limit the
       effectiveness of work duties or the performance of everyday tasks, (4) patient will
       be totally restricted and thus unable to function at a productive level at work [due
       to pain], (5) little improvement is expected in this case and the pain is likely to
       worsen with time, and (6) treatments [for pain] have had no appreciable effect or
       have only briefly altered the level of pain this patient experiences

(Tr. 584-585) (quotations omitted). The ALJ specifically pointed to Plaintiff’s treatment records

from August and December 2017 (Tr. 635-653), which were two of the three most recent treatment

dates prior to the submission of the form, as conflicting with the opinion provided on the form.

(Tr. 59-60). In December 2017, Plaintiff “reports her RA has been doing well since last visit with

no significant joint pain, stiffness, or swelling from RA.” (Tr. 59-60, 635-653). The ALJ further

pointed to reports of “good grip strength” and “good range of motion” in the hips, ankles and feet



                                                 18
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 19 of 26




on both treatment dates, and noted Plaintiff’s complaints of increasing knee pain, mild crepitus

and knee tenderness. (Id.). Because the ALJ determined the objective medical records from these

dates were inconsistent with Dr. Townsend’s opinions in the Clinical Assessment of Pain Form,

and because the ALJ adequately described her rationale for discounting those opinions, the ALJ

did not err in assigning Dr. Townsend’s opinion little weight.

       Finally, the types of judgments made by Dr. Townsend in the “Clinical Assessment of

Pain” form are opinions reserved for the ALJ because they would seek to “direct determination or

decision of disability.” See 20 C.F.R. §§ 404.1527(d), 416.927(d). The form concludes pain would

prevent ability to work and pain would result in inability to function at a productive level at work.

(Tr. 583-586). Because these judgments are expressly reserved to the ALJ, they are not entitled to

any heightened weight solely because they were provided by a treating physician.

       B.      Dr. Hewlett’s Opinion was Properly Evaluated by the ALJ

       Plaintiff next argues that the opinion of Dr. Hewlett was given inappropriate weight by the

ALJ, especially when considering that Dr. Townsend’s opinion was given little weight. (Doc. # 9

at 10-11). As a one-time consultative examiner, Plaintiff asserts Dr. Hewlett has “only a snapshot

view of [her] impairments,” and that by giving greater weight to his opinion than that of Dr.

Townsend, Plaintiff’s treating physician, the ALJ’s rationale is inconsistent with 20 C.F.R. §§

404.1527(c)(2) and 416.927(c)(2). (Id.). Plaintiff’s argument is off the mark.

       Plaintiff is of course generally correct that a treating physician’s opinion should be afforded

greater weight than that of a consultative examiner. Wilson v. Heckler, 734 F.2d 513, 518 (11th

Cir. 1984) (citations omitted). See Hillsman v. Bowen, 804 F.2d 1179, 1181 (11th Cir. 1986).

However, in the present case, Dr. Townsend’s opinions expressed in the Clinical Assessment of




                                                 19
         Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 20 of 26




Pain Form were discounted for good cause on the basis that they were inconsistent with Dr.

Townsend’s own objective records. Lewis, 125 F.3d at 1440.

         Dr. Hewlett performed an in-person consultative physical examination of Plaintiff in

March 2017, diagnosing Plaintiff with RA, Neuropathy, and Depression/Anxiety. (Tr. 473-479).

The ALJ noted several observations made by Dr. Hewlett, including Plaintiff’s entry and exit of

the room without difficulty, independently taking her shoes off and putting them back on without

difficulty, and getting on and off the examination table without assistance. (Tr. 60, 471). Dr.

Hewlett also noted a positive straight leg test in the supine position (but negative in the seated

position). (Tr. 478). The ALJ also pointed to Dr. Hewlett’s functional assessment, which was

consistent with light physical exertion with frequent fine and gross activities. (Tr. 60, 479). Dr.

Hewlett opined Plaintiff could stand or walk for up to six hours, justifying the limitation as due to

“antalgic gait and limited range of motion of the lumbar spine,” but had no limitations on sitting.

(Id.).

         Considering these findings along with the record as a whole, the ALJ determined Dr.

Hewlett’s opinion to be consistent with the evidence and assigned it great weight. (Tr. 60). Dr.

Hewlett’s diagnoses are also consistent with the records of Dr. Fritz, Dr. Patton, Dr. Ronan, Dr.

Goff, and Dr. Townsend (with the exception of the check-the-box Clinical Assessment of Pain

Form). (Tr. 321-385, 390-470, 473-486, 503-525, 546-550, 583-687, 699-710). As such, the ALJ

did not err in the weight given to Dr. Hewlett’s opinion.

         C.     The Opinion of Dr. Goff was Properly Evaluated

         Plaintiff also disputes the ALJ’s assignment of only partial weight to Dr. Goff’s opinion as

“relatively consistent” with the record; rather, she argues that Dr. Goff’s opinion is fully consistent




                                                  20
            Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 21 of 26




with her psychological treatment history, and is not merely “a snapshot of one appointment.” (Doc.

# 9 at 13).

        Dr. Goff performed an in-person consultative phycological evaluation of Plaintiff on

September 18, 2017, and concluded Plaintiff suffered from ADHD, Atypical Major Depressive

Disorder, and Pain Disorder.9 (Tr. 546-550). This diagnosis was noted by the ALJ in the decision

to assign partial weight. (Tr. 61-62). The ALJ also reiterated Dr. Goff’s opinion that Plaintiff’s

anxiety may be related to her physical condition and that medication (or lack thereof) may have

had an effect on her performance on the tests conducted during the examination. (Tr. 61-62, 546-

550). Dr. Goff additionally noted that Plaintiff’s low processing speed was “likely related to

problems with the pain in her hands, [which] we can tell by looking at… are probably somewhat

painful.” (Tr. 546-550). However, this observation was accompanied by a caveat in his

recommendations: “A clarification on her medical condition would be helpful to me in making a

determination as to whether or not there is a possible direct effect of her physical condition on her

cognition.” (Id.). Dr. Goff’s uncertainty and request for clarification were also noted by the ALJ

(Tr. 62). There is no dispute over Dr. Goff’s diagnosis. Rather, Plaintiff focuses on his speculation.

The ALJ’s decision to discredit the speculative cause, while crediting the diagnosis itself is

supported by substantial evidence. Therefore, the proper standards were applied in assigning Dr.

Goff’s opinion partial weight.

        D.       The Opinion of Dr. Ronan was Properly Evaluated

        Plaintiff next argues the ALJ erred by assigning little weight to the opinion of Dr. Kathleen

Ronan and contends that “the overwhelming evidence of record is consistent with Dr. Ronan’s



        9
            Dr. Goff classified Plaintiff’s Pain Disorder as “Single Episode Continuous Pain Disorder with
Psychological Features and associated with a General Medical Condition.” (Tr. 550). The referenced general medical
condition is Plaintiff’s RA. (Id.).

                                                       21
         Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 22 of 26




opinion” and “support[s] a finding that [Plaintiff] is severely impaired in her ability to perform

basic mental demands for even unskilled work.” (Doc. # 9 at 11-12). The ALJ assigned Dr.

Ronan’s opinion little weight finding that “it is not support[ed] by the longitudinal history of the

treatment records.” (Tr. 61).

         Dr. Ronan performed an in-person consultative psychological evaluation of Plaintiff on

March 29, 2017. (Tr. 480-486). Dr. Ronan diagnosed Plaintiff with depression and anxiety, and

though no specific cause was identified, much of Dr. Ronan’s opinion attributes Plaintiff’s

limitations to somatic symptoms and pain. (Id.). During the exam, Dr. Ronan observed Plaintiff

would “move, wince and shift as if in pain” and “rubbed her legs in pain.” (Id.). The ALJ reiterated

similar observations, noting “Dr. Ronan stated [Plaintiff’s] attention and concentration was a little

variable due to pain and worries,” and “[Plaintiff] appeared to have depression and anxiety that

appeared related to her being a worrier, bearing chronic pain and having some coping limitations.”

(Tr. 57, 61). The ALJ also noted Dr. Ronan’s opinion that Plaintiff could carry out both simple

and complex instructions but might struggle to recall them after 15 to 30 minutes, she could have

mild trouble communicating with co-workers because of her conditions, and would likely have

severe trouble managing work related stress. (Id.).

         In deciding to assign little weight to Dr. Ronan’s opinion, the ALJ looked particularly at

Dr. Townsend’s treatment records from December 2017 (the most recent treatment notes prior to

Dr. Ronan’s evaluation) where Plaintiff reported no significant joint pain. (Tr. 635-653). Because

these records contradicted Dr. Ronan’s attribution of Plaintiff’s condition to her purported pain,

the ALJ reasonably determined her observations to be unsupported by the longitudinal history.

(Tr. 61). As such, the ALJ’s decision to assign little weight to Dr. Ronan’s opinion was not in

error.



                                                 22
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 23 of 26




       E.      The ALJ Did Not Err at Step Five

       Finally, Plaintiff argues the ALJ failed to meet her burden at step five by failing to show

the existence, in significant numbers, of jobs in the national economy that she can perform. See 20

C.F.R. §§ 404.1520(g), 404.1560(c). Plaintiff contends that the ALJ erred in two ways: first, the

ALJ listed a specific representative occupation (laundry folder) that is inconsistent with the RFC;

and second, the ALJ failed to define “production pace” in the stated limitations, such that it was

“too vague to appropriately evaluate whether the RFC and [the occupations of hand packager and

small parts assembler] cited by the VE are supported by substantial evidence.” (Doc. # 9 at 15).

       At step five it is the ALJ’s burden, among other things, to make findings about the existence

of jobs that a claimant can perform based upon the claimant’s RFC. 20 C.F.R. §§ 404.1520(g),

404.1560(c). The ALJ may consider VE testimony in making these findings; however, the ultimate

determination of whether such jobs exist is a decision reserved for the ALJ. See Brooks v.

Barnhart, 133 F. App’x 669, 670 (11th Cir. 2005) (citations omitted). See 20 C.F.R. § 1566(e).

Often, an ALJ will use VE testimony as a guidepost in determining if there are a significant

numbers of jobs in the national economy, which is defined as “in the region where the claimant

lives or in several other regions of the country.” 20 C.F.R. § 404.1566(a). See Brooks, 133 F. App’x

at 670 (citation omitted). The number of jobs that constitute a “significant” number is not a bright

line value. Compare Allen v. Bowen, 816 F.2d 600, 602 (11th Cir. 1987) (174 positions locally,

1,600 statewide and 80,000 nationwide constitutes a significant number), with Atha v. Comm’r,

Soc. Sec. Admin., 616 F. App’x 931, 935 (11th Cir. 2015) (440 positions statewide and 23,800




                                                23
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 24 of 26




nationwide constitutes a significant number), and Brooks, 133 F. App’x at 671 (840 positions

nationwide constitutes a significant number).

       In the Eleventh Circuit, a VE’s testimony cannot be solely relied upon by an ALJ and the

ALJ has an affirmative obligation to identify and resolve apparent conflicts between the Dictionary

of Occupational Titles (“DOT”) and VE testimony. Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1356 (11th Cir. 2018) (“If a conflict is reasonably ascertainable or evident, the ALJ is

required to identify it, ask about it, and resolve it in his opinion. We take the word “apparent” to

mean “seeming real or true, but not necessarily so” (citation omitted)). However, the ALJ should

not “draw inferences about job requirements that are unsupported by the DOT’s text” in seeking

to resolve a conflict. Christmas v. Comm’r of Soc. Sec., 791 F. App’x 854, 857 (11th Cir. 2019).

       During Plaintiff’s hearing, the ALJ posed hypotheticals to the VE based upon Plaintiff’s

already-determined RFC. (Tr. 69-99). Among Plaintiff’s stated limitations were that she was to

“avoid concentrated exposure to extreme cold and extreme humidity” and was precluded from

“production pace or assembly line pace work.” (Id.). Based upon the hypothetical questions posed

to the VE, the representative occupations of hand packager (79,000 positions nationwide), small

parts assembler (49,000 positions nationwide), and laundry folder (111,000 positions nationwide)

were offered by the VE. (Id.). The VE also offered unskilled sedentary jobs of document preparer

(92,000 positions nationwide), final assembler (25,000 positions nationwide), and order clerk

(19,000 positions nationwide). (Id.). In response to inquiries from the ALJ, the VE affirmed that

her testimony was consistent with the DOT, noted that Plaintiff’s stated mental limitations would

not hinder her ability to perform the duties of the stated positions, and stated the sedentary jobs

would have “no more than frequent fine and gross manipulation.” (Id.).




                                                24
          Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 25 of 26




          Plaintiff asserts that conflicts exist between the DOT and VE testimony and that the ALJ

was required to resolve those but failed to do so. (Doc. # 9 at 14-16). These conflicts relate to the

occupations of laundry folder, hand packager, and small parts assembler, which combined account

for 239,000 jobs in the national economy which Plaintiff could perform. (Tr. 63, 69-99).

          Plaintiff’s argument relating to the occupation of laundry folder is based upon the stated

limitation “to avoid concentrated exposure to extreme cold and extreme humidity.” (Id.). Plaintiff

asserts that under the Characteristics of Occupations Defined in the DOT, the position of “laundry

folder requires constant … exposure to humidity.” (Doc. # 9 at 15). Her argument is wide of the

target.

          Plaintiff conflates the terms “constant” exposure to humidity referenced in the

Characteristics of Occupations Defined in the DOT with “concentrated” exposure. 369.687-018

Folder, DICOT 369.687-018. Those key words -- constant and concentrated -- are not equivalent.

The ALJ simply was not required to resolve a non-existent conflict. Further, the DOT references

“extreme” heat, but not “extreme” cold, neither of which are constant (under the DOT) nor

“concentrated.” Id. Plaintiff’s attempt to restate the phrasing of the DOT in favorable terms does

not create a conflict, and the ALJ did not err by not inferring one. Thus, the representative

occupation of laundry folder offered by the VE is consistent with the DOT and presented no

conflict.

          Due to the fact that the laundry folder occupation is one which Plaintiff is able to perform,

the ALJ’s step five findings were appropriate. But even if Plaintiff’s arguments with regard to the

definition of “production pace” had merit (they do not), that would not indicate any error here. The

laundry folder occupation represents a potential of 111,000 jobs in the national economy on its

own, and that easily satisfies a “significant” number of jobs in the Eleventh Circuit. See Allen, 816



                                                   25
        Case 7:19-cv-01138-RDP Document 13 Filed 06/09/21 Page 26 of 26




F.2d at 602; Atha, 616 at 935; Brooks, 133 F. App’x at 671. Therefore, the court need not reach

the merits of Plaintiff’s secondary argument.

VII.   Conclusion

       The court concludes that the ALJ’s determination that Plaintiff is not disabled is supported

by substantial evidence and the proper legal standards were applied in reaching this determination.

The Commissioner’s final decision is therefore due to be affirmed. A separate order in accordance

with this memorandum of decision will be entered.

       DONE and ORDERED this June 9, 2021.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                  26
